PER CURIAM.
We affirm the lower court’s denial of the appellant’s 3.800 motion. We, however, remand this case for correction of a scrivener’s error on count III of the appellant’s sentencing sheet. See Ricks v. State, 725 So.2d 1205, 1206 (Fla. 2d DCA 1999). At the sentencing hearing, the trial court orally pronounced that the appellant was being sentenced as a habitual violent offender on count III. The sentencing sheet, however, does not reflect that he was so sentenced. Accordingly, this error must be corrected on remand. A •written order must conform to the trial court’s oral pronouncements. See Sconiers v. State, 734 So.2d 427, 427 (Fla. 3d DCA 1999).
Affirmed and remanded with directions.